JOHN RED LAKE, Circuit Judge.
This cause came before the court upon the plaintiffs’ complaint for injunction and abatement of public nuisance. The complaint alleged that the M/V Almirante, an old cargo vessel located on the Miami River adjacent to 236 N. W. North River Drive, was a public nuisance. Plaintiffs seek to abate the nuisance pursuant to §§60.05, 823.11, and Chapter 386, Florida Statutes 1973, and the Dade County Vessel Mooring Code, §§7-31 through 7-49, inclusive, Metropolitan Dade County Code.
The court being fully advised in the premises, it is thereupon ordered and adjudged that —-
1. Plaintiffs’ appliéatiori for a permanent injunction be and the same is hereby granted.
2. The defendants and each of them be and they are hereby permanently enjoined from maintaining the M/V Almirante in its *2present condition on the Miami River as alleged in the complaint filed herein. The defendants are further permanently enjoined from interfering with any actions undertaken pursuant to the authorization described in paragraph 3 below.
3. The plaintiffs, including their officers, employees, agents and contractors, are hereby authorized to —
(a) Forthwith seize and take possession of the M/V Almirante.
(b) Forthwith perform such repairs and take such other action as may be necessary or appropriate to abate the immediate danger to the public health, welfare and safety.
(c) Render the M/V Almirante sufficiently seaworthy to be towed, under the supervision of the United States Coast Guard, from its present location on the Miami River to the vicinity of Pfleuger Reef (Latitude 25°49'34" N, Longitude 80°04'5"W).
(d) Sink the M/V Almirante in the vicinity of Pfleuger Reef (Latitude 25°49'34" N, Longitude 80°05'5" W).
4. The actions authorized in paragraph 3 above shall be undertaken at the sole cost and expense of the plaintiffs.
5. The plaintiffs shall indemnify the defendants and save them harmless from any and all liability which may accrue or arise from the actions authorized in paragraph 3 above.
6. This court retains jurisdiction for the purpose of enforcing the provisions of this final judgment.
7. The parties shall bear their owns costs incurred herein.